Mitchell, Ch. J.
The question here presented, is, whether this court will advise the court below, to make an order to compel the plaintiffs to produce their instructions to the master of the vessel, the log-book, &c., lodge them with the clerk of the court, and allow the opposite party to take copies, &c.
It is insisted, by the counsel for the insurers, that the owners and ship-master are bound to deliver every thing within their knowledge, which contributes, in any manner, to do justice between the parties; and the transaction having for its basis, the principles of the nicest honour, that all parties are bound to bring every thing to light, which may affect the cause. It was also, contended, that without this course, the underwriters would be at the mercy of the insured. And to shew, that this has been the practice, in England,Goldschmidt v. Marryat, 1 Campb. Rep. 562. and Clifford v. Taylor, 1 Taunt. Rep. 167., determined in the court of Common Pleas, are cited.
Two questions only can arise in the present case :
1, Whether the court have the power make the order ?
2. Whether it is expedient to make it ?
It might, in many cases, relieve a defendant from great trouble and expence, if the court should adopt a*rule directing the plaintiff to disclose all the evidence in his possession, to the opposite party, before the trial; but this would be a very extraordinary and novel practice, in our courts of law. Our courts have never gone further, in compelling a party to *414produce evidence against himself, than to suffer the par ¿y claiming the benefit of a writing in the possession of his adversary, to give notice that such writing is needed on the trial, and if not produced, after reasonable notice, and a demand, to permit the contents to be proved, by evidence of an inferior nature. No precedent can be found, whore the highest courts in England, have directed a party, even in a case like the present, to produce, and lay before the opposite party, all his evidence, before the trial. No such practice exists in trials before our courts, except in the action of took debt, and in the action of account.
There is but one solitary instance where a party can be compelled, in a suit at Saw, to disclose the whole evidence in the case ; and this is in the case of suits upon usurious contracts. In such cases, the defendant, by filing a complaint with the clerk of the court, stating the usurious contract, may obtain a disclosure from the plaintiff, under oath. This proceeding is authorised by statute, and is founded merely in necessity and policy.
It may be fairly inferred from the provisions of the statute just alluded to, that courts of law did not possess the general power of compelling a party to disclose, under oath, all the evidence in his possession. If such power existed prior to the statute, the provision was wholly unnecessary.
If the courts of law possess this power, they can, upen motion of a party, search into the truth of every complaint, as a court of chancery may do. This would entirely supersede the necessily of a court with chancery powers.
The object of the motion embraces all the instructions to the master of the vessel, all the correspondence between the master and owners, and between the owners themselves, during the voyage ; and after the arrival of the vessel in America, all papers and documents, and in truth, all the evidence, which the party conceives would injure the cause of the plaintiffs, and this too, under oath.
It is believed, that the court do not possess the power of making such order: And, be that as it may, the court is of opinion, that it would be inexpedient. It is impossible to *415say, to what lengths such a precedent would lead. It would, al least, be opening the door still wider for the commission of perjury.
Whenever a disclosure is necessary for the purposes of justice, the courts of chancery are always open, and redress may be liad.
The law inhibits the attorney from revealing the secrets of his client’s cause, and forbids the proof of concessions of a party, made during a treaty for a settlement; and yet, it is claimed, that a party, in an action at law, shall be compelled to disclose every fact, on which the defence of his adversary rests. Such a practice would shew a singular inconsistency in legal proceedings.
The motion must be denied.
All the other Judges concurred.
Motion denied.